Citation Nr: 0215103	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  02-04 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right arm disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from 
September 1970 to October 1976; from July 1986 to September 
1986; from October 1986 to July 1989; and from August 1989 to 
September 2000.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California that 
denied the appellant's claim of entitlement to service 
connection for a right arm disorder.

In May 2002, a Travel Board hearing was held at the RO before 
the undersigned, who is the Board Member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102.  A transcript of 
this hearing has been prepared and associated with the claims 
file.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  It is as likely as not that the appellant's recently 
noted right lateral epicondylitis and tendonitis with audible 
crepitation was initially manifested in service and that the 
current condition is related thereto.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the evidence is in equipoise and warrants service connection 
for a chronic right arm disorder, classified as right lateral 
epicondylitis and tendonitis.  38 U.S.C.A. §§ 101, 1101, 
1110, 1112 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
grants the appellant's claim for service connection for his 
currently diagnosed right lateral epicondylitis and 
tendonitis.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) will be considered to 
have been incurred in service if it is manifest to a degree 
of 10 percent or more one year following the date of 
separation from service even though there is no evidence of 
such disease during service.  38 C.F.R. § 3.307.  Arthritis 
is a disease subject to this presumptive service connection.  
See 38 C.F.R. § 3.309(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In weighing the evidence of record in the present 
case, the Board is of the opinion that the weight of the 
evidence is in equipoise as to a finding that any chronic 
acquired right arm disorder, including tendonitis, had its 
onset during the appellant's active service.

Review of the service medical records reveals that the 
physician who examined the appellant in May 1999 noted a 
right elbow condition on Standard Form 93.  In June 2000, the 
appellant sought treatment for complaints of transient 
numbness in the right arm that occurred especially after long 
drives.  On physical examination, Tinel testing of the right 
ulnar and radial nerves was mildly positive.  A clinical 
assessment of a contused radial nerve was rendered.  During 
his July 2000 separation examination, the appellant 
complained of swollen elbows.  He reported numbness and pain.  
On physical examination, the doctor found the upper 
extremities to be normal.  The appellant was later seen that 
same month for complaints of a tingling sensation in the 
right elbow to the right hand.  Examination was within normal 
limits.  Phalen's and Tinel's signs were negative.  The 
physician rendered a clinical assessment of right arm pain, 
rule out cubital tunnel syndrome.  The appellant was also 
seen at the Smart Clinic on that same day.  Physical 
examination was within normal limits.  The Tinel's sign was 
negative, while the Phalen's was plus-minus.  Radiographic 
examination revealed slight degenerative joint disease, right 
elbow.  The clinical assessment was carpal tunnel syndrome 
versus pain at right arm.

The appellant underwent a VA general medical examination in 
July 2000; he reported experiencing a tingling sensation down 
the medial aspect of the right forearm, and a numbing 
sensation of the thumb, first and second fingers.  He stated 
that this would come and go, and lasted about five to ten 
minutes.  He further stated that there has been no 
improvement after wearing night splints for the previous two 
months.  On physical examination, the right wrist and fingers 
were assessed as normal.  The Tinel's sign and Phalen's test 
were both negative.  Neurological examination revealed no 
tremor, atrophy or fasciculation.  Strength was 5/5 
throughout, without focal motor deficits.  Sensory testing 
was intact and equal bilaterally.  Radiographic examination 
of the right forearm and elbow was normal.  The examiner 
rendered a diagnosis of no pathology found or diagnosis made 
for a right arm condition.

Post-service, the appellant sought medical treatment, in 
March 2002, for complaints of right elbow pain; he reported 
that he had experienced right elbow aching for two years, 
particularly on use of the right arm.  On physical 
examination, there was tenderness of the soft tissues over 
the lateral epicondyle.  The doctor rendered a clinical 
assessment of right lateral epicondylitis, chronic.  
Subsequent examination revealed tenderness to palpation at 
the right lateral epicondyle without any swelling.  The 
doctor rendered a clinical assessment of right lateral 
epicondylitis and tendonitis.  The appellant underwent a 
Cortisone shot for this condition.  

The appellant testified that he still experiences right elbow 
numbness and a clicking sound was audibly heard coming from 
his right elbow.  The appellant also testified that he is now 
diagnosed with right elbow osteoarthritis.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In this regard, it is the policy of 
the VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the veteran.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. 

There is no medical evidence of record that shows that the 
appellant suffered any intervening injury to his right elbow 
after his discharge from service in September 2000.  
Furthermore, the service medical records show that the 
appellant was treated for right elbow pain and numbness, with 
a finding of slight degenerative joint disease on x-ray, 
shortly before his discharge.  Currently, the appellant 
exhibits the same symptomatology as he did in July 2000.  
While it is possible that the current right lateral 
epicondylitis and tendonitis with crepitation is due to some 
post-service occurrence, since there is no medical evidence 
of record that indicates that this condition occurred only 
subsequent to the appellant's active duty, and resolving 
reasonable doubt in favor of the appellant, the Board finds 
that it is as likely as not that the appellant's chronic 
right arm disorder was initially documented in service, and 
that the current condition is related thereto.  With 
application of the benefit of the doubt, service connection 
is therefore granted for a chronic right arm disorder 
classified as right lateral epicondylitis and tendonitis with 
crepitation.

In light of the allowance of appellant's claim of entitlement 
to a right arm disorder, the Board finds that there has been 
substantial compliance with the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations, published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) and that 
the evidence of record is adequate.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate this claim for 
benefits.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  VA has obtained pertinent medical 
records and has afforded the appellant a medical examination.  
The appellant testified at a hearing and submitted additional 
medical evidence at that hearing.  Veterans Claims Assistance 
Act of 2000, Pub L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5103.  Therefore, the Board finds 
that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 C.F.R. § 3.103.


ORDER

Service connection for right lateral epicondylitis and 
tendonitis with crepitation is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

